Citation Nr: 9909589	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-42 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This appeal arises from a January 1993 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO denied the veteran's request to reopen a 
previously denied claim for service connection for a heart 
condition.  In November 1996, the Board of Veterans' Appeals 
(Board) found that new and material evidence had been 
submitted, and granted reopening of the claim for service 
connection for a heart condition.  The Board remanded the 
case for further development of evidence relevant to the 
service connection claim.


REMAND

The veteran is seeking service connection for a heart 
condition.  His claim for service connection for a heart 
condition is based on two theories: first, that congenital 
heart disorders were aggravated by service; and, second, that 
congenital heart disorders were aggravated by service-
connected post-traumatic stress disorder (PTSD).  The veteran 
is service-connected for PTSD, related to service as a crew 
member in spy missions flown over various parts of Asia 
during the early 1950s.  He has heart disorders that were 
first diagnosed after service.  He indicates that physicians 
informed him that some of the disorders, including 
coarctation of the aorta and a bicuspid aortic valve, were 
congenital.  He acknowledges that his heart disorders are 
congenital, and contends that the heart disorders were 
aggravated by stress that he experienced during service.  He 
also contends that his service-connected PTSD symptoms 
aggravate his heart disorders.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that, 
when a service-connected condition aggravates a non-service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 

aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In the Allen 
case, the Court directed the Board to determine the level of 
disability that was attributable to aggravation, if the 
claimed disability was found to be aggravated by a service-
connected disability.  Allen at 449.

In November 1996, the Board remanded the case for further 
development.  The RO obtained examinations and opinions from 
medical and mental health professionals.  In a February 1994 
letter, David A. Miles, M.D., a private cardiologist, wrote, 
"In regards to continual problems with stress and anxiety, I 
do feel that this does have an impact upon [the veteran's] 
cardiac status[,] especially his history of coronary artery 
disease."  While the letter from Dr. Miles provided some 
support for the veteran's claim, Dr. Miles did not discuss 
the rationale for that opinion, nor did he indicate the type 
or degree of worsening of the veteran's heart conditions that 
was attributable to psychological stress and anxiety.  

The Board finds that additional information is desirable 
prior to deciding the veteran's claim, as the Board may not 
resort to speculation with regard to matters of medical 
causation.  In the interest of extending every consideration 
to the development of evidence that would form an adequate 
basis to decide the veteran's claim, the Board will REMAND 
the claim to request from Dr. Miles further elaboration of 
his opinion and the reasoning upon which the opinion is 
based.

Accordingly, this case is REMANDED for the following:

The RO should write to David A. Miles, 
M.D., of Pensacola, Florida, and request 
that he provide further elaboration with 
regard to his opinion, expressed in a 
February 1994 letter, that the veteran's 
psychological stress and anxiety had "an 
impact" upon the veteran's "cardiac 
status."  Dr. Miles should be asked to 
explain further the reasoning behind his 
conclusions.  He should indicate whether 
he believes that it is at least as likely 
as not that the veteran's heart condition 
has worsened as a result of his 
psychological condition (which is 
currently diagnosed as PTSD).  He should 
indicate which manifestations of heart 
disease he believes have worsened due to 
the veteran's PTSD; and he should 
quantify or explain the degree to which 
such manifestation of heart disease have 
worsened due to the veteran's PTSD.  
Explanation of any clinical support for 
his conclusions, as well as citations to 
any medical texts or treatises 
considered, would be appreciated.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


